GIERKE, Judge
(concurring in the result):
I disagree with the majority’s holding that the military judge abused her discretion. In my view appellant’s proffered reference to an administrative discharge was vague and speculative and had virtually no probative value.
In United States v. Becker, 46 MJ 141, 143 (1997), and United States v. Loving, 41 MJ 213, 273 (1994), this Court recognized that a military judge has discretion to exclude sen*235tencing evidence having little probative value. In my view the military judge did not abuse her discretion by excluding the evidence in this case. Accordingly, I concur in the result,